                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEFF YOUNG,                                         Case No. 17-cv-06252-YGR (TSH)
                                   8                      Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9              v.
                                                                                             Re: Dkt. No. 70
                                  10     CREE, INC.,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a joint letter brief in which Defendant Cree, Inc., moves to strike
                                  14   certain corrections that Plaintiff Jeff Young made to his deposition transcript pursuant to Federal
                                  15   Rule of Civil Procedure 30(e). ECF No. 70. Rule 30(e) provides that “if there are changes in
                                  16   form or substance,” the deponent must “sign a statement listing the changes and the reasons for
                                  17   making them.” The Ninth Circuit has explained that “[a] statement of reasons explaining
                                  18   corrections is an important component of errata submitted pursuant to FRCP 30(e), because the
                                  19   statement permits an assessment concerning whether the alterations have a legitimate purpose.”
                                  20   Hambleton Bros. Lumber Co. v. Balkin Enterprises, Inc., 397 F.3d 1217, 1224-25 (9th Cir. 2005).
                                  21   Here, Young says in his portion of the letter brief that “Plaintiff also provided a signed letter to
                                  22   Defendant explaining his errata. Nothing more is warranted.” ECF No. 70 at 3. However, that
                                  23   statement of reasons is not before the Court. The Court ORDERS Young to submit the signed
                                  24   letter he refers to in the letter brief by noon on January 17, 2019, so the Court may perform “an
                                  25   assessment concerning whether the alterations have a legitimate purpose.” Hambleton Bros., 397
                                  26   F.3d at 1224-25.
                                  27          For future discovery disputes, the parties must comply with the undersigned’s Discovery
                                  28   Standing Order, which is available on the Court’s website at
                                   1   https://cand.uscourts.gov/tsh/standing-orders. Please contact the Courtroom Deputy Clerk, Rose

                                   2   Maher, at (415) 522-4708 with any questions.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: January 16, 2019

                                   7

                                   8
                                                                                                 THOMAS S. HIXSON
                                   9                                                             United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
